Case 20-32218-jal      Doc 38     Filed 03/26/21       Entered 03/26/21 15:35:16             Page 1 of 1

                UNITED STATES BANKRUPTCY COURT
                                Western District of Kentucky
      IN RE:                                                          Case No.:20−32218−jal
      James D. Holder

                                 Debtor(s)                            Chapter: 7




                 NOTICE OF DEBTOR'S ELECTION TO
                  CONVERT AND RELATED ORDERS
      On motion/notice of the debtor(s), by counsel, to convert said petition from a Chapter
      13 to a Chapter 7, you are hereby notified that pursuant to the debtor's(s') right to
      convert under Bankruptcy Rule 1017(f), such conversion is effective as of the date of
      entry of the debtor's notice.

      IT IS HEREBY ORDERED that the debtor(s) be granted an Order of Relief under
      Chapter 7 of the Bankruptcy Code, and be required to file a new petition (including all
      required schedules and forms) * under said Chapter, on or before 4/9/21. If additions or
      changes to the current mailing matrix are required, the debtor(s) shall file a certificate
      with the Court listing only those changes or additions (a new matrix should not be
      filed). DO NOT USE CASE UPLOAD TO FILE CONVERSION PETITION.
      PETITION MUST BE FILED AS SCHEDULES UNDER THE MISCELLANEOUS
      CATEGORY.

      IT IS FURTHER ORDERED that William W. Lawrence, Trustee, shall disburse all
      funds received before the date of conversion to the debtor(s).

      IT IS FINALLY ORDERED that William W. Lawrence, Trustee, be, and is, relieved of
      his duties as trustee, and shall file and submit a final report and account with the Court
      after all checks associated with the case have cleared the bank. William Stephen Reisz
      is hereby appointed to serve as trustee in the above estate(s).

      By separate mailing, a meeting of creditors notice will be mailed to all scheduled
      creditors and parties in interest.

      A copy of this Order shall be mailed to the debtor(s), counsel for the debtor(s), to
      William W. Lawrence, to the interim trustee, the U.S. Trustee and to all scheduled
      creditors and parties in interest.


      Dated: 3/26/21
                                                             FOR THE COURT
      By: vs                                                 Elizabeth H. Parks
      Deputy Clerk                                           Clerk, U.S. Bankruptcy Court
                                * No additional filing fee is required

                       Please reflect case number on new petition when filing
